Citation Nr: 1107789	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-16 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for entitlement to service connection 
for sleep apnea.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cervical strain.

4.  Entitlement to service connection for a left shoulder 
condition.

5.  Entitlement to service connection for a sinus/breathing 
condition.

6.  Entitlement to an initial rating in excess of 30 percent for 
the Veteran's service-connected psychiatric disorder.

7.  Entitlement to an initial rating in excess of 20 percent for 
osteoarthritis of the lumbar spine.  

8.  Entitlement to an initial rating in excess of 10 percent for 
right knee arthritis.  

9.  Entitlement to an initial rating in excess of 10 percent for 
left knee arthritis.

10.  Entitlement to an initial rating in excess of 10 percent for 
left ankle arthritis.

11.  Entitlement to a compensable initial rating for right ankle 
arthritis.

12.  Entitlement to a rating in excess of 30 percent for rupture, 
long head of right (dominant) biceps brachia.

13.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.   

14.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to October 
1989.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of November 2006, April 2008, and August 
2008 by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the Veteran's Substantive Appeals of June 2008 and November 
2009, he requested the opportunity to testify before a member of 
the Board at a Travel Board hearing in St. Petersburg, Florida.  
Though it appears that the Veteran was scheduled for a hearing in 
May 2010, there is no record that the Veteran was notified of 
this hearing.  Further, in a December 2010 letter, the Veteran 
stated that he was not notified that he had been scheduled for a 
Travel Board hearing, and it was requested that he be re-
scheduled.  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran for a 
hearing before a member of the Board at the 
St. Petersburg, Florida RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


